Citation Nr: 1212616	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  03-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis A, B, and C, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) from a November 2002 rating decision issued by Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In March 2004, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is associated with the claims file.  In September 2004, this matter was remanded for further development.

As noted, the VLJ who conducted the March 2004 hearing is no longer at the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 C.F.R. § 20.700 (2011).  Consequently, the Veteran was afforded another Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

In August 2010, this matter was remanded once again for further development.  All requested development was conducted and the appeal is returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's service records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed. 

2.  The competent and credible evidence does not show that the Veteran's current hepatitis is attributable to active service, including as secondary to herbicide exposure.


CONCLUSION OF LAW

Service connection for hepatitis A, B and/or C, including as due to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2002 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a February 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  While complete VCAA notice was not provided prior to the initial determination of this matter.  The matter was subsequently adjudicated after all critical notice was provided.  See November 2011 supplemental statement of the case (SSOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in June 2005 to determine whether his current hepatitis may be due to active service.  Pursuant to the most recent August 2010 Board remand, a medical opinion was provided in October 2010.  The Board finds that the VA examination coupled with the medical opinion is adequate because, as shown below, it was based upon consideration of the Veteran's medical history, including his lay assertions and current complaints, and because it addresses the claimed hepatitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran's claim file to be forwarded to the examiner who conducted the June 2005 examination in order to determine the nature of his hepatitis and to provide an opinion as to its possible relationship to service.  As noted, this was accomplished in October 2010.  The examiner included the requested opinion and furnished a rationale to explain the conclusions.

The Board's August 2010 remand also instructed the AMC/RO to readjudicate the claim and furnish a SSOC if the claim was denied.  This was accomplished by a November 2011 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  



II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hepatitis is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure. 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis A, B, and C, including as secondary to herbicide exposure.  The Veteran's service records show that he had active service in Vietnam.  Moreover, the Board finds that the circumstances of the Veteran's active service included in-country duty in Vietnam. 

As the Veteran had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran's in-service herbicide exposure is presumed based on his active service in Vietnam, his diagnosed hepatitis is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  Thus, the Board finds that service connection for any form of hepatitis is not warranted on a presumptive service connection basis. 

The Veteran also is not entitled to service connection for hepatitis on a direct service connection basis as will be explained below.  

The Veteran's STRs document that he was seen and treated from December 1968 to January 1969 for infectious hepatitis.  On separation examination, it was noted that the Veteran had a history of hepatitis; however, no sequelae.  Clinical evaluation of the Gastrointestinal/abdominal system is negative for complaints or findings of any hepatitis.  The earliest post-service medical evidence of hepatitis is documented in a February 1985 VA correspondence which notes a positive hepatitis screen.  Subsequent treatment records dated from 2001 to 2008 document various hepatitis diagnoses, to include A, B, and C.

On September 2002 VA file review, the examiner stated, in pertinent part:

"[The Veteran's] past history of extremely risky behavior began even while he was in Vietnam, continued since that time to present.  Also admits to [intravenous] IV heroin use beginning in 1971, was imprisoned in the penitentiary from 1975 for a period of 14 months because of drugs.  After review of his medical records and his entire C-file, it is the opinion of this examiner that it is less likely than not that any existing hepatitis C has a residual related to his infectious hepatitis in the military.  It is clear that the risky behavior with IV drugs and lifestyle since he was discharged is the obvious reason for the hepatitis C infection."

On June 2005 VA examination, the examiner opined that the Veteran's hepatitis B and C were most likely caused by or the result of the Veteran's IV drug use and skin popping after discharge from service.  Notably, the June 2005 VA examiner did not provide a rationale in support of his conclusion.  Consequently, the Board remanded the matter for an additional medical nexus opinion supported by a complete rationale based upon the evidence of record.

On October 2010 VA file review, the examiner opined, in pertinent part:

"Current B, and/or C is less likely as not (less than 50/50 probability) caused by or a result of his military service.  . . . clinical experience and rationale as noted, Hepatitis C is most likely caused or a result of IV drug use and "skin popping" after service period.  No other risk factors.  Hepatitis B is most likely caused from IV drug use after service period.  The most prevalent risk factor for Hepatitis B and C is IV drug use.  There is no possible way that [the] Veteran was treated for Hepatitis C in the 1960's or 1970's as there was no available testing at that time.  There is no documentation that shows that Hepatitis B was diagnosed in service.  [The] Veteran was treated for acute Hepatitis A infection that was/is not a chronic medical condition. . . .

There is no evidence of active hepatitis A and hepatitis A is not considered a chronic condition.  STRs show history of infectious hepatitis A while in service, after contact with an infected individual 3 weeks prior to onset of illness.  Hepatitis A (formerly known as infectious hepatitis) is an acute infectious disease of the liver caused by the hepatitis A virus (HAV), which is most commonly transmitted by the fecal-oral route via contaminated food or drinking water.  Opinion regarding Hepatitis A and its relationship to service is not applicable as it is not a chronic condition."

The evidence of record shows that the Veteran has hepatitis B and C; such is not in dispute.  Moreover, the evidence shows that he was treated for an acute infectious hepatitis (hepatitis A) during service.  However, as neither hepatitis B nor C was manifested in service (and service connection on the basis that it became manifest in service and persisted is not warranted), what he must do to establish service connection for the current hepatitis B and C is show that it is related to the infectious hepatitis during service, rather than to postservice risk factors. 

The only medical (opinion) evidence of record that adequately addresses this medical question, the October 2010 opinion of a VA examiner, notes that there was no verifiable evidence that the Veteran was diagnosed with hepatitis B during service; there was no possible way that the Veteran was treated for hepatitis C during the 1960's or 1970's as there was no available testing at the time; and, the noted in-service infectious hepatitis (which was commonly transmitted by the fecal-oral route via contaminated food or drinking water) is not a chronic condition. 

The examiner noted that his biggest risk factor for his current hepatitis was his postservice IV drug use and skin popping.  The provider opined that it is less likely than not (less than 50/50 probability) that the Veteran's hepatitis B and C is related to an event in service.  The provider explained the rationale for the opinion (i.e., in-service hepatitis was an acute condition, not related to the current hepatitis B and C which are more likely caused by IV drug use).  The Board finds the opinion to be highly probative evidence in the matter.  Because there is no competent (medical opinion or treatise) evidence to the contrary, the Board finds it persuasive.  

The Veteran's own allegations/testimony that his current hepatitis is related to the noted in-service hepatitis is not competent evidence.  While lay evidence may serve to establish a diagnosis (and nexus via continuity of symptoms) (See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)(citing Jandreau v. Nicholson, 492 F. 3d 1372)) where the question is one that is eminently medical in nature, such as here where the question is one of a nexus between an established current diagnosis and a remote event (without continuity of symptoms in the interim) medical evidence is necessary.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the preponderance of the probative evidence links the Veteran's hepatitis B and C to postservice risk factors for hepatitis B and C (i.e., IV drug abuse and skin popping) and is against a theory of a nexus between the current hepatitis B and C and the in-service infectious hepatitis.  

Accordingly, the preponderance of the evidence is against this claim, and it must be denied.






ORDER

Service connection for hepatitis A, B, and C is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


